Denis E. Sullivan, J., concurs. Mr. Justice Burke dissenting: Relator filed his amended and supplemental petition for mandamus in the circuit court of Cook county to compel defendants to issue to him a race horse trainer’s license for the year 1939. Defendant answered, to which relator replied. The case was tried before the court without a jury. It is conceded that relator filed application in due form and tendered the statutory fee. The reason why the issuance of the license had been refused by . defendants was because of a finding that he obtained a registered certificate of a jockey club for a horse named “My Bane” upon false representation of the date of the birth of the horse. After the introduction of testimony and a full hearing’ the court found the issues for the relator, entered judgment against the defendants, and directed that a writ of mandamus issue commanding them to issue a race horse trainer’s license for the year 1939. Defendants appealed. A supersedeas was granted, which stayed the issuance of the writ of mandamus. This court, in an opinion filed February 14, 1940, 303 Ill. App. 654 (Abst.), (Burke, J., dissenting) dismissed the appeal, holding that since at the time the opinion was handed down the year 1939 had passed, only a moot question was involved. On March 8, 1940, the mandate was filed in the trial court and pursuant thereto the writ of mandamus issued. Defendants filed their motion to quash the writ of mandamus. This motion was based on the ground that the license directed to be issued would expire on December 31, 1939, and that, therefore, the writ of mandamus would be ineffective. The circuit court denied defendant’s motion to. quash the writ of mandamus. The instant appeal is from the order overruling and denying defendant’s motion to quash the writ of mandamus. It will be observed that the trial court was not asked to vacate the judgment on which the writ of mandamus is based. It was only asked to quash the writ of mandamus. The judgment order of April 7,1939, commanding the issuance of the writ stands in full force. In view of the fact that the previous appeal was dismissed, that judgment order is now res judicata on the question of the right of J. D. Mikel to a race horse trainer’s license for the year 1939. The matters that were then in issue cannot be relitigated. I am of the opinion that this court should have considered all of the points raised by the parties in the previous appeal. I. do not agree that the question presented has become moot. Relator should be permitted to file a supplemental petition setting up the proceedings since the • filing of his previous petition, and praying for the issuance of a license for the year 1941. Defendant, on a hearing on such supplemental petition and the answer thereto, would have the right to be heard and to present evidence as to any matters affecting the issues arising- subsequent to the judgment order of April 7, 1939. The judgment order of April 7, 1939, is res judicata as to all matters presented by the . pleadings oil which such order was entered and should not be relitigated. A moot question is not involved because at the time the judgment order of April 7, 1939 was entered the question as to relator’s right to a license was in issue. The actions of the defendants indicate that they are determined not to comply with the judgment order of April 7, 1939, which stands in full force. Under the procedure defendants are attempting to follow, each year when Mikel applies for a license and it is denied, the court will be asked to enter a judgment that a writ of mandamus issue, and if the court grants such prayer defendants will appeal and by the time the case comes to this court the year will have passed. Thus, defendants, if successful, will be able to evade the order of the court. As the judgment order of April 7, 1939, stands in full force, we should not do anything that will in any way interfere with the jurisdiction of the circuit court to carry out its order. I am of the opinion that the motion of relator (appellee) to dismiss the appeal which was reserved to hearing, should be allowed.